Citation Nr: 0719641	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  04-10 704 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for a chronic skin 
disorder.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The veteran had active military service from April to June 
1977.

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Philadelphia, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


FINDING OF FACT

The objective medical evidence of record does not establish 
that the current skin disorder is related to military 
service.


CONCLUSION OF LAW

A chronic skin disorder was not incurred in or aggravated by 
service.  §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice requirements have been satisfied by virtue of letters 
sent to the veteran in November and December 2002.  Moreover, 
because entitlement to service connection has been denied, 
any question as to the appropriate disability rating or 
effective date is moot, and there can be no failure-to-notify 
prejudice to the appellant.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

With respect to VA's duty to assist, the record reflects that 
the RO has attempted to obtain all of the veteran's medical 
records in connection with the appellant's claim.  The RO has 
contacted all of the medical providers listed by the 
appellant.  The veteran has been scheduled for VA 
examinations and a personal hearing; however he has failed to 
report to either.  Based on his lack of response, an 
examination report that is of record, and the failed attempt 
to provide his additional examination, the Board will proceed 
to decide his appeal based on the evidence of record.  
38 C.F.R. § 3.655.

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  

The veteran asserts that a chronic skin disorder had its 
onset during military service.  He points out that during 
service he received medical care for a skin condition.   

The record shows that the veteran was examined by the VA in 
January 2003.  The diagnostic impression was irritant 
folliculitis.  This diagnosis satisfies the first element of 
Hickson.

In regard to the second element of Hickson, evidence of in-
service incurrence or aggravation, the service medical 
records show that the veteran was treated for a skin 
disorder(s) in May and June 1977.  The condition was 
variously diagnosed as dermatitis, allergic etiology unknown, 
vaccination reaction, probable photo dermatitis, possible 
early cellulitis, and possible phlebitis.  

The veteran's problem with the claim for service connection 
is the absence of any objective clinical findings of a skin 
disorder for many years after service and the absence of a 
medical opinion linking his current skin disorder to service.  
In fact, the post-service records do not demonstrate the 
presence of a chronic skin disorder disability until he was 
examined by the VA in January 2003, nearly 26 years after 
service discharge.  Such a delay is evidence against the 
claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 
230 F.3d 1330 (Fed. Cir. 2000).  

The Board is aware that the veteran filed claims for a skin 
disorder in 1977 and 1980.  However, the RO denied claims as 
the veteran failed to report for scheduled examinations.  He 
did not give a reason for his failure to report, nor did he 
indicate a willingness to subsequently report.  Even viewing 
this in the light most favorable to the veteran, in regards 
to continuity, there is no competent medical evidence showing 
that the current skin disorder is directly related to 
service.  As referred to above, the RO has attempted to 
schedule the veteran for an examination for the purpose of 
obtaining a medical opinion regarding the etiology of his 
current skin disability.  However, the veteran has been 
uncooperative.  Again, he failed to report for the 
examination and has indicated no willingness to report for an 
examination.  To attribute the veteran's current skin 
disorder to military service without objective medical 
evidence would require excessive speculation.  Accordingly, 
the Board concludes that the preponderance of the evidence is 
against the claim for service connection for a skin disorder.   


ORDER

Service connection for a skin disorder is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


